Citation Nr: 1745586	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-28 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than March 28, 2008, for the award of service connection for major depressive disorder.

2.  Entitlement to service connection for coronary artery disease, claimed as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969, when he was discharged due to physical disability.  He served in Korea from April 1968 to April 1969.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 RO decision.  The Veteran provided sworn testimony in support of his appeal before the undersigned Veterans Law Judge during an October 2016 Board hearing.  

The Board observes that the Veteran has a distinct and separate group of appeals ongoing concurrently with this appeal.  In August 2010, the Veteran appeared before a different Veterans Law Judge to present testimony regarding eight different issues.  In March 2011, the Board issued a decision which granted service connection for depression and denied service connection for residuals of pneumonia.  The Board also remanded the remaining issues of entitlement to service connection for diabetes, post-traumatic stress disorder, impulse control disorder, a neurological condition due to traumatic brain injury, entitlement to an increased disability rating for epilepsy, and entitlement to aid and attendance benefits for the Veteran's spouse.  Review of the Veteran's electronic claims file shows that the RO continues to work on these remanded appeals.  They have not yet been recertified to the Board, and will be addressed no further herein.  





FINDINGS OF FACT

1.  During the October 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for an earlier effective date for the award of service connection for major depressive disorder.

2.  The Veteran's statements and hearing testimony are credible.

3.  The Veteran may be presumed under law to have been exposed to herbicides at the DMZ in Korea.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an earlier effective date for the award of service connection for major depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Service connection for coronary artery disease is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal during the October 2016 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Coronary artery disease

The Veteran contends that his coronary artery disease was caused by exposure to herbicides when he was stationed near the Korean peninsula's demilitarized zone (DMZ).  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arteriosclerosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.     

In this case, there is no evidence that the Veteran developed coronary disease during service or within one year of service; rather his currently-shown coronary artery disease was initially manifested many years after service.  Therefore, service connection on a direct basis is not warranted and service incurrence cannot be presumed under law.

Regulations pertaining to herbicides provide that if a Veteran served on active duty between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  These regulations also stipulate the diseases, including coronary artery disease, for which service connection may be presumed due to an association with exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309(e).

It is this legal provision upon which the Veteran's claim rests.  He asserts that in May 1968 he was offered the opportunity to work with another unit on a project putting line sensors into the ground.  He explained during the hearing on appeal that the offer was attractive to him because it entailed greater pay.  His commanding officer suggested that he go and see what the job entailed before he signed on officially.  He related that he went over to the area with another soldier who was working on the project and walked around for several hours.  Then on the truck back to his base camp, he experienced an epileptic seizure, and was transferred to Japan for further medical evaluation shortly thereafter.  It is this seizure disorder for which he was eventually medically discharged.  We note that the seizure episode is well documented in the Veteran's service treatment records, including his discharge records; however, the location of the seizure or the purpose for which he was on the truck is not specified in any of these records.

In support of his claim, the Veteran has submitted several statements from fellow serviceman.  One statement, from B. L. who identifies himself as having been with the122nd Signal Battalion, reflects that B. L. himself served on the Line Sensor Project, during which he was exposed to herbicides and that he subsequently developed a brain tumor.  Another statement is from D.W., who essentially corroborates the story the Veteran has reported.  D.W. writes that he had met the Veteran in the mess hall and offered to show him the ropes.  When he looked for the Veteran the next day, he could not find him and was told he had had a seizure.  

The Veteran additionally submitted a copy of a military pay voucher showing that he received hostile fire pay in June 1968 while he was in Korea.  Although this pay voucher does not prove, as the Veteran asserts, that he was exposed to herbicides, it shows that he was stationed in an area considered to be hostile.

The Department of Defense (DoD) has acknowledged that herbicides were used in Korea from April 1968 through July 1969 along an area of the Demilitarized Zone (DMZ), including a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line."  The DoD publication with respect to herbicide agent use in Korea during the stated period includes a list of specific military units subordinate to the 2nd Infantry Division and the 3rd Brigade of the 7th Infantry Division that serve in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  See "Herbicide Exposure and Veterans with Covered Service in Korea," 75 Fed. Reg. 53, 202 (August 31, 2010).  Field artillery, signal and engineer troops also were supplied as support personnel to various elements of these Infantry Divisions during the time of the confirmed use of Agent Orange.

Based upon this acknowledgement by DoD, the VA has extended the presumption of herbicide exposure to any Veteran who served in a unit determined by VA or DoD to have operated in the DMZ during the time frame between April 1968 and July 1969.  This list of military units is published at M21-1, Part IV, subpart ii, Chapter 1, Section H.4.b (updated August 23, 2017).  However, this list does not include the Veteran's organization, the 122nd Signal Battalion, Company B, which was attached to the 2nd Infantry Division.  His service personnel records show that while in Korea he was also attached to the Headquarters Company of the 2nd Infantry Division.  This organization is also not included in the list of units determined to have operated in the DMZ.

The Manual provisions instruct adjudicators to conduct additional evidentiary development in such cases, to include requesting the appropriate military historians to attempt to verify exposure to herbicides outside of this official list.  The RO did so, requesting evidence of herbicide exposure as well as evidence of the Veteran's assignment with the line sensor project.  The historians with the Defense Personnel Records Information Retrieval System provided the following response in January 2015.  

We reviewed the 1968 unit history submitted by the 122nd Signal Battalion (122nd Sig Bn).  The history documents that the 122nd Sig Bn had the mission of providing both garrison and tactical communications for the 2nd Infantry Division (2nd Inf Div) in its primary mission of guarding the frontier between North and South Korea, in the front lines of the Cold War.  The history also documents that the unit was located at Camp Howze, Korea, approximately 9.6 miles from the Demilitarized Zone (DMZ).  The history did not mention any installing of new detection equipment in mine fields on the DMZ.  Also, the history does not document the use, storage, spraying, or transportation of herbicides.  In addition, the history does not mention or document any specific duties perfromed by the unit members along the DMZ.  

Based upon this thorough response, the Board finds that no further evidentiary development is required; indeed.  As the Veteran points out in his written argument, the fact that his personal assignment to the line sensor project is not reflected in the records is not entirely surprising, as he had not yet officially begun this assignment when he had the seizure which led to his discharge.  The fact that his unit history does not reflect this mission is consistent with his statement that he would have been detailed to a different group working on that project.  

Upon careful review, the Board holds that the evidence is essentially in equipoise.  Although the only conclusive evidence of the Veteran's presence at the DMZ consists of his own statements, he is credible in this regard.  His story has essentially remained the same through the years, and the circumstantial evidence supports his claim, to include the statements submitted by his fellow servicemen.  

Also in support of the Veteran's claim is that he was stationed in Korea during the time frame when herbicide use is acknowledged.  Although his unit was nearly ten miles away from the DMZ at Camp Howze, he was generally proximate to the DMZ for nearly one year.  Because we find his sworn testimony that he went to the DMZ to observe the line sensor project to be credible, and because none of the rest of the evidence is contrary to this testimony, the Board finds that the Veteran may be presumed to have been exposed to herbicides at the DMZ under the provisions of 38 C.F.R. § 3.307.  It then follows that service connection is warranted for his coronary artery disease. 

For these reasons, and according the Veteran every benefit of the doubt, the Board holds that service connection for coronary artery disease is warranted.


ORDER

The appeal for an effective date earlier than March 28, 2008, for the award of service connection for major depressive disorder is dismissed.

Service connection for coronary artery disease is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


